Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 9,
2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00385-CV


      STATE OF TEXAS AND TD AUTO FINANCE, LLC, Appellants

                                         V.

         ONE 1996 ACURA NSX AND ONE 2009 AUDI R8, Appellees

                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-57039


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 6, 2019. On June 24, 2019,
appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion
is granted.

      Accordingly, the appeal is ordered dismissed.

                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Spain and Poissant.